Title: To James Madison from Daniel Carroll, 21 December 1791
From: Carroll, Daniel
To: Madison, James


My dear Sir,George Town Decr. 21st. 1791
I wrote to you by last Post from Bladensburgh. A Letter from Mr Lee, & the News papers shew me the shamefull State of the Representation Bill on the 13th Inst. Such a receeding in yr. House and on such a subject is astonishing. I fear disagreable effects—the evill is to continue 10 years; during which time matters will often occur to revive reflections on this event. It appears to me not quite right that the 2 Senators from Vermont shoud decide on the Repn of Kentucky. Mr Carroll has been usefull in our Assembly, but I do not think that a sufft. excuse. Mr. Rd. Hy. Lee has been a considerable time on his way, I have heard. My anxiety about what I wrote you respecting Mr Carroll of Carrollton indued me to write to him again which I hope may have effect. Docr. Stuart presents his comps. & requests Mr. Frenau will send his papers to Messrs Willson & Potts in Alexa. & to Mr Lund Washington near Alexa., & I suppose the papers from the beginning. I must request that my papers from Mr Frenau may be inclosd & seald & not left open at the sides. I do not get one out of 10, of this However I woud not have him take notice yet to our Post-Master. Unless difft. regulations prevail there will be an end to Subscriptions. Dr Sr. yrs. affy
Danl Carroll
